DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11, 13, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardesty US 5524328.

    PNG
    media_image1.png
    562
    707
    media_image1.png
    Greyscale

Hardesty discloses an apparatus for supporting a workpiece, comprising: a frame structure (21) for holding a workpiece, the frame structure having a length dimension in a first direction, a width dimension in a second direction and a depth dimension in a third direction, and a base element (11) for supporting the frame structure; the frame structure movable with respect to the base element in the second direction, the frame structure comprising a lower frame element (34,37,38) and an upper frame element (36,50,51), between which a workpiece is receivable, the upper frame element movable (via air cylinder 35) with respect to the lower frame element in the third direction (Figs. 3-5), to adjust the distance between the upper frame element and the lower frame element, for clamping a workpiece (25) therebetween; the frame structure movable with respect to a workpiece held between the lower frame element and the upper frame element in the second direction.
As for claim 2, Hardesty discloses a tool support element (12) for holding a tool (14,15), the tool support element movable with respect to the upper frame element in the first direction (via tracks 17).
As for claim 3, Hardesty discloses wherein the lower frame element defines a recess therein (open gap space between the lower roller 44 and upper roller 52), and the base element (16) is receivable between the lower frame element and the upper frame element and within the recess (see annotated figure below).

    PNG
    media_image2.png
    536
    639
    media_image2.png
    Greyscale

As for claim 4, Hardesty discloses wherein the base element (11) is removably receivable between the lower frame element and the upper frame element and within the recess.  Hardesty discloses wherein the upper frame and lower frame elements are adjustable in height (Figs. 3-5) allowing for release of the base element (table 16, 16b).  Hardesty further discloses wherein the upper and lower frame elements are fastened together (Fig. 6) thus allowing for the removal of the upper and lower frame element from the base element (16).
As for claim 5, Hardesty discloses wherein the base element comprises a pair of guide rails (17), the pair of guide rails extending in said second direction and spaced apart in said first direction, in a substantially parallel arrangement, said frame structure slidable along said pair of guide rails.
As for claim 10, Hardesty discloses wherein said upper frame element supports an upper bearing arrangement (52) comprising at least one bearing (52) for contacting the upper surface of a workpiece (25) received between the lower frame element and the upper frame element, for facilitating travel of the frame structure along a workpiece held between the lower frame element and the upper frame element.
As for claim 11, Hardesty discloses in Fig. 1 wherein said upper bearing arrangement (52) comprises a plurality of bearings (52, Fig. 1 multiple bearings).
As for claim 13, Hardesty discloses wherein a first base element support (front table leg cross beam see Fig. 1) for supporting a first end (front end) of the base element and a second base element support (rear table leg cross beam, see Fig. 1) for supporting a second end (rear end) of the base element.
As for claim 16, Hardesty discloses wherein the frame structure is elongate (see Fig. 1), having a length dimension in the first direction that is greater than the width dimension in the second direction and that is greater than the depth dimension in the third direction (see Fig. 1).
As for claim 17, Hardesty discloses a CNC machine comprising an apparatus as claimed (col. 2, lines 66-67 and col. 3, lines 1-6).
As for claim 18, Hardesty discloses wherein said CNC machine is a CNC router (col. 2, lines 66-67).
As for claim 20, Hardesty discloses wherein the apparatus comprises at least one bearing that comprises one of: a roller, a wheel, a skid, a pad, an air bearing.
Allowable Subject Matter
Claims 6-9, 12, 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYRONE V HALL JR/Primary Examiner, Art Unit 3723